DETAILED ACTION
Prosecution History
	Claims 1-21 were originally filed.
	Claims 2, 7-9, 14-16, and 21 have since been amended.
	Claims 1-21 are pending and allowed.
	
Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Yang et al. US 2019/0120948.
Yang discloses a system and method for LIDAR and camera synchronization. The system of Yang selects a plurality of samples to compare the LIDAR and image data. For each sample, the system calculates a time shift by iterating many time shift deltas and adjusts a camera timestamp by the delta to project the LIDAR scan onto the image as a projection in order to compare the alignment of the projection with the image at each timestamp delta. The time delta with the best alignment score defines the time shift. The system then synchronizes the LIDAR and camera based on the time shift calculated.
As to independent claims 1, 8, and 15, the prior art of record fails to teach or suggest the following claimed subject matter:
“generating a first bounding box and a second bounding box around the target object using the raw sensor data; and
performing an analysis of the first and second bounding boxes and the accuracy map using a predetermined algorithm in view of one or more pre-configured sensor settings to determine whether the first sensor and the second sensor are synchronized with each other.”


Claims 2-7 depend on allowable claim 1, claims 9-14 depend on allowable claim 8, and claims 16-21 depend on allowable claim 15 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668